Case 7:19-cr-OO409 Document 1" Filed on 02/27/19 in TXSD me 1 of 3

 

wmmmitz£t§t ef?eacg?
AO 91 (Rev. 02/09) C!iminal Cotllplainf .
l' ti$
UNITED STATES DISTRICT COURT 23 2017
for the

Cierkoican

Southern District of Texas

 

United States ofAmen`ca ) .
v. ) __ __ (O q “ {V\
Reynauoi§% ) Case No. M (q O§{
coB: us )
YoB: 1977 )
Defendant

`\CRIMINAL COMPLA]NT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of ¢2/26/2019 in the county of Hida|gO in the ` Southem District of d

Texas , the defendant violated 8/21 U. S. C. § 1324, 841 and 846
, an offense described as follows:

 

Knowingly and in reckless disregard of the fact that aliens who had entered the United States in violation of lawl did
enter into conspiracy with others unknown to harbor and transport aliens by means of a private vehicle' m furtherance of
such violation of Title 8 USC 1324 within the United States, this' ls, from a location' m uknown location' ln Texas, to

»\ another location' m Falfurrias, Texas

\

Knowingly and intentionally possess with the intent to distribute approximately 1.4 kilograms of cocaine

Knowingly and intentionally conspire to possess with the intent to distribute approximately 1.4 kilograms of cocaine.

This criminal complaint is based on these facts:
See Attachment "A" `

d Continued on the attached sheet.

 

/ `C§mpwamme

Jose 0. Ovalle Jr., HSl Special Agent
Printed name and title

 

 

Swom to bef e me and signed in my presence.
ma §&ls'\§tj M`

Judge s signature
City and state; l McA|len, Texas J.- cott acker. U.S. Magistrate Judge

~ Z 7 / Printed name and title

Case 7:19-cr-OO409 Document 1 Filed on 02/27/19 in TXSD Page 2 of 3

ATTACHMENT A

On February 26, 2019, at approximately 2:00p.m., a blue Freightliner tractor bearing Tennessee
license plates E7487HY arrived at the Falfurrias Border Patrol Checkpoint. The Freightliner
tractor is registered to E.T.C. INC., the driver Reynaldo Capetillo stated he was a United States
Citizen and the owner of the tractor. While Border Patrol Agents interviewed Capetillo they
noticed a positive alert for narcotic smuggling on the Freightliner tractor entered in February
2019.

Capetillo was asked if anyone else was traveling with him‘ and replied “no.” Capetillo was then
asked if he had ever been arrested before and he replied yes, “smuggling people.” Capetillo then
gave Border Patrol Agents verbal consent to search the vehicle and the tractor was referred to
secondary inspection. Once in secondary, agents searched the cab of the tractor, discovering
three subjects hiding within the sleeper area of the tractor. Questioning of the three subjects it
was determined all were undocumented aliens (UDAS) illegally present within the United States.
The three UDAs Were removed from the cab and taken into the checkpoint to await interviews.

Agents continued searching the tractor area and discovered a blue backpack in a shelf area
containing a white powdery substance that field tested positive for the characteristics of cocaine.
Capetillo was then escorted into the checkpoint to await processing

As agents attempted to obtain biographical information from Capetillo and details of the
smuggling event Capetillo refused to answer any questions.

At approximately,7:40p.m., Homeland Security Investigations (HSI) Special Agents (SAS)
Tanner Fulmer and Jose Ovalle Jr., arrived at the checkpoint to conduct interviews of the three
undocumented aliens.

HSl SA Tanner Fullmer and Border Patrol Agent (BPA) Raul Cardenas in the Spanish language
interviewed Julio Manuel LEDESMA-Tej eda, a citizen of the Dominican Republic.
LEDESMA-Tej eda told agent he was smuggled into the United States picked up by a vehicle and .
taken to some apartments where a Tractor Trailer was waiting to transport him to Atlanta.
LEDESMA-Tejeda told agents the driver of the Tractor Trailer descried as heavy-set male,
having brown complexion, wearing blue jeans, a shirt and a baseball cap told the group to get
into the sleeper compartment LEDESMA-Tej eda said the driver told him to hide by covering
himself with a blanket.\ LEDESMA-Tej eda said the driver told the group to be quiet and not say
anything

HSI SA Tanner Fullmer and BPA Raul Cardenas in the Spanish Language interviewed Lizbeth
SESENA-Roj as, a Mexican national. SESENA-Roj as told agents her and her brother-in-law Uri
JUAN-Landa also a Mexican national were smuggled into the United States walked through the
brush picked up in a vehicle and taken to a stash house.

Case 7:19-cr-OO409 Document 1 Filed on 02/27/19 in TXSD Page 3 of 3

SESNA-Roj as told agents from there the pair were taken to another unknown location where a
tractor trailer was parked outside of the building SESENA-Rojas, her brother-in-law, and
another unknown young male (later identified as LEDESMA-Tejeda), were instructed by the
driver of the Tractor trailer to get into the sleeper compartment where the driver told JUAN-
Landa to lift the bed so that SESENA-Rojas would be able to hide underneath the bed. SESENA-
Roj as believed that the driver Was taking her, JUAN-Landa, and the other subject to Houston.

HSI SA Jose Ovalle Jr., and Border Patrol Agent (BPA) Andres Degollado in the Spanish
language interviewed Uri JUAN-Landa a Mexican national JUAN-Landa told agents he and his
sister-in-law Lizbeth SESNA-Roj as, also a Mexican National were smuggled into the United
States walked through the brush picked up in a vehicle and taken to a stash house.

JUAN-Landa told agents his mother-in-law living in the United States made arrangements with
smugglers and they did not pay smugglers any money. -JUAN-Landa he and his sister-in-law
were moved .to Several stash house areas until todays date where they were driven to hotel or
apartment where they waited for al few minutes until they Were told to enter the parked tractor
trailer. JUAN-Landa said when he entered the tractor the drive a man wearing blue jeans, a
head set (Bluetooth headset) told them go to the sleeper area where they were instructed to hide.
According to JUAN-Landa the driver told each of the three where to hide, telling the group to
turn off their cellular telephones and remove the batteries

JUAN-Landa said during the drive north the driver was overheard speaking in English over his
headset. .TUAN-Landa believed the driver was taking him to/Houston, Texas.

Agents asked the three undocumented aliens if they were able to see when the driver (Capetillo)
placed the backpack into the sleeper area shelf. All three told agents they did not see Capetillo
place any bags in the sleeper, indicating the bag was already in the truck when they climbed into
the tractor.

